DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and remarks filed 10/6/2021 have been fully considered and have altered the scope of the claims in that they clarify the claimed subject matter over the previous interpretation in view of the art. Therefore, new grounds for rejection are presented in view of the same references with additional explanation and citation as required.
On. pp. 7 of the Remarks, applicant summarizes some aspects of the invention as “providing a schedule of the activities to be completed in a normal routine with assistance to the user in how to complete tasks…(and)… provide a tool for dealing with adverse events to the benefit of the user.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “providing a schedule of the activities to be completed in a normal routine with assistance to the user in how to complete tasks,” and “providing a tool for dealing with adverse events to the benefit of the user,”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While Applicant may intend for these to be synonymous with claim limitations “scheduler being configured to permit a schedule of activities for a 
First, the claim recites recording and reproducing, not providing or setting a schedule of activities. Second, the claim doesn’t require a normal or abnormal routine, i.e. there is no recitation that the routine or schedule is a baseline schedule of activities to be performed daily or in a “normal” set of events. It does not exclude a particular schedule or sequence of activities provided to the user for a particular circumstance that is atypical, such as an evaluation/examination (as taught in Sahin) or a prescribed training (as taught in Vaughan). Third, there is no reference or recitation of assisting the user with the information displayed on the user interface. Claim 6 may touch on this concept with the recitation of a “prompt” for the user, but this is not specifically geared towards assistance for the user, and is not recited in claim 1. Fourth, the claims do not require an adverse event, the closes analogous limitation may be the detection of threshold attainment of biometric signals, but this does not necessitate that an adverse event is occurring- only that some threshold physiological state is occurring. This could be equated to any physiological state including sleep, happiness, stress, meltdowns, or more, etc. 
Applicant’s remarks for the remainder of p. 7-8 states that the cited references of Sahin and Vaughan do not teach “provision of a schedule of activities on a discernable user interface, and the interruption of that schedule upon detection of onset of an adverse condition to provide an alternative sequence of events as a coping strategy.” And further characterizes Sahin as not teaching “a scheduling device running a normal 
Similarly to the remarks delineated above, this “summary” of what is claimed is not equivalent to the scope of the claims as filed. 
Furthermore, it’s clarified herein that the feedback provided to the user in Sahin, of calming or interesting activities for the user to experience or perform is considered to meet the requirement of the “sequence of events corresponding to a user’s coping strategy,” because the feedback is a suggestion or instruction for a series of events to assist a user in coping with an impending undesirable behavioral event. Applicant also alleges on p. 8 that there is no teaching of “suggestion of replacing the coping strategy with the normal strategy,” after substituting the coping strategy for the normal strategy in an interruption. Not only is this unclaimed, particularly in claim 1 there is no particular limitation that may be directed at this feature, but also in claim 5, this is directly addressed by teachings in Sahin: after the interventions described in ¶[0192-0196], return to the previous activity in ¶[0197].
The remaining remarks do not remedy the above identified problems with Applicant’s summary of claim scope. There is no recitation of “normal” or “substitution” or “adverse events” in the claims. 
On. p. 9, Applicant alleges that Sahin does not teach “interrupting said schedule for a designated period upon attainment of said threshold levels.” As stated above, this has been further clarified in the below rejection. Additionally, as mentioned previously, the feedback provided to the user in Sahin, of calming or interesting activities for the user to experience or perform is considered to meet the requirement of the “sequence 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Interpretation
The claims are directed to an apparatus/device including a programmable scheduler. However, the apparatus is not claimed to comprise a processor, computer, controller, or other structural component which is configured to perform the functional steps recited, such as “permit(ting) a sequence of events corresponding to a user’s coping strategy to be recorded,” “responding to attainment of threshold levels of said biometric indicators,” and the like. Therefore, these functions are not required by the prior art, and are given limited patentable weight. For the purposes of examination, they have been treated as though the function is properly tied to a processor or computer, but the Examiner recommends that Applicant amend in order to require the function. For example, Applicant could recite that the programmable scheduler comprises a processor configured to perform the functions already recited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations: “a time related sequence,” “a sequence of events corresponding to a user’s coping strategy,” and “said sequence of events” lack consistent antecedent basis. The Examiner is interpreting “said sequence of events” as referring to “a sequence of events corresponding to a user’s coping strategy,” but Applicant should clarify by altering the labels for the two sequences that are claimed. One option may be to refer to the time related sequence as a “first, time related sequence,” and the next as a “second sequence of events that correspond to a user’s coping strategy,” but other rephrasings may be equally definite.
Regarding claim 16, the limitation “said monitor is configured to compare inputs to said monitor,” renders the claim indefinite because the inputs to the monitor lack antecedent basis. In claim 15, the claim establishes that the monitor provides inputs to the scheduler, which would necessitate that they are outputs from the monitor. There are no inputs yet recited to the monitor. For the purposes of examination, the inputs in 
Regarding claim 19, the limitation “said monitor is configured to compare said inputs to historical records,” lacks antecedent basis for “inputs” as none are recited in claim 1. For the purposes of examination, this claim is interpreted consistently with claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahin (U.S. Patent Application Publication No. 2015/0099946,) hereinafter referred to as Sahin; in view of Vaughan (U.S. Patent Application Publication No. 2019/0043610,) hereinafter referred to as Vaughan.
Regarding claim 1, Sahin teaches a personal management device (¶[0012], ¶[0042] data collection device for a user) having
a programmable scheduler (¶[0067] software application on user’s device and on caregiver’s device), a discernible user interface (¶[0042] first portion of data collection device displays information and has a user interface), at least one biometric sensor associated with said discernable user interface (¶[0046] data collection device includes data collection sensors), each such sensor configured to provide a signal indicative of a 
said monitor configured to respond to attainment of a threshold levels derived from at least one of said signals indicative of onset of an adverse situation (¶[0192], ¶[0194] detecting an undesired behavioral event or emotional state) to interrupt said reproduction of said schedule of activities for said designated period on said discernible user interface and configure said scheduler (¶[0192], ¶[0194] software application on the device) to recall said sequence of events to implement said coping strategy and reproduce said sequence of events on said user discernible interface (¶[0194] recording 
Sahin teaches recording of a schedule of events and recording a user’s coping strategy as in, capturing a user’s events during a directed or undirected use session, and capturing a user’s implementation of directed coping strategies. 
Sahin also teaches that the monitor includes a training/feedback mode for recording the user accomplishing a specified list of activities that have included assigned tasks/steps (¶[0215], ¶[0221], ¶[0231], ¶[0260], ¶[0261], etc. which may be considered a schedule of specified activities), but Sahin doesn’t teach assigning a schedule of specified activities to the user for a designated period of time as a predetermined routine.
Attention is brought to the Vaughan reference, which teaches a scheduler, which enables a schedule of specified activities for a user for a designated period (¶[0110] “prescribed activities or trainings…for specific durations or, at specific times or instances…”). 
Both Sahin and Vaughan discuss the importance and benefits of providing regular, objective training and assessment to individuals with Autism Spectrum Disorder (ASD) (Sahin: ¶[0051], Vaughan: ¶[0110]) and are analogous art to the claimed invention (Specification filed 4/30/2019 ¶[0002-0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the ASD assistance device and applications to include a regularly scheduled, prescribed/assigned list of activities, as taught by Vaughan, because it 
Regarding claim 2, Sahin, as modified by Vaughan teaches the device of claim 1.
Sahin further teaches wherein said monitor is connected to a communication module, said communication module configured to generate an alert to a supervising person upon said monitor responding to attainment of said threshold level (¶[0195] alert to a caregiver when threshold limits are hit as taught in ¶[0194]).
Regarding claim 4, Sahin, as modified by Vaughan, teaches the device of claim 3.
Sahin further teaches wherein said scheduler is configured to determine completion of a scheduled activity and upon completion said scheduler is configured to record (¶[0060] audio and video recordings of the user activities) a reward to the user (¶[0131], ¶[0200], ¶[0210]).
Regarding claim 5, Sahin, as modified by Vaughan, teaches the device of claim 3.
Sahin further teaches wherein said scheduler is configured to determine completion of the coping strategy and upon completion, the scheduler is configured to reproduce its scheduled activity (after the interventions described in ¶[0192-0196], return to the previous activity in ¶[0197]) for said designated period (as taught in Claim 1 by Vaughan).
Regarding claim 6, Sahin, as modified by Vaughan, teaches the device of claim 1.

Regarding claim 7, Sahin, as modified by Vaughan, teaches the device of claim 6.
Sahin further teaches wherein said discernible user interface is a viewable screen (¶[0042]).
Regarding claim 8, Sahin, as modified by Vaughan, teaches the device of claim 6.
Sahin further teaches wherein the biometric indicators include at least one of pulse (¶[0050] heart rate), breathing rate (¶[0050] breathing rate), blood pressure (¶[0238] blood dynamics), body temperature (¶[0118] skin temperature, ¶[0238] skin or body temperature), skin condition (¶[0238] GSR or skin conductance) and rate of movement (¶[0048], ¶[0238] vestibular dynamics) that are integrated in to the wearable device (¶[0046], ¶[0238]).
Regarding claim 9, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches including a geo-fencing function configured to provide indications of location and to provide directions to a desired location through said discernible user interface (¶[0264], [[0268]).
Regarding claim 10, Sahin, as modified by Vaughan, teaches the device of claim 1.

Regarding claim 11, Sahin, as modified by Vaughan, teaches the device of claim 10.
Sahin further teaches wherein said steps are communicated to said user through said discernible user interface (¶[0042]).
Regarding claim 12, Sahin, as modified by Vaughan, teaches the device of claim 11.
Sahin further teaches wherein said discernible user interface is a visible display (¶[0042]).
Regarding claim 13, Sahin, as modified by Vaughan, teaches the device of claim 12.
Sahin further teaches wherein said steps are communicated as pictograms (¶[0108], ¶[0194]).
Regarding claim 14, Sahin, as modified by Vaughan, teaches the device of claim 11.
Sahin further teaches wherein said scheduler is configured to organize said coping strategy as a routine having designated tasks and steps (Sahin: ¶¶[0194-0195], Vaughan is more clear about scheduling a predetermined assigned routine for the subject as taught in claim 1).
Regarding claim 15, Sahin, as modified by Vaughan, teaches the device of claim 14.
Sahin further teaches wherein a plurality of coping strategies is retained by said scheduler and said monitor is configured to provide inputs to said scheduler to determine which of said coping strategies is appropriate (¶[0194], ¶[0197]).
Regarding claims 16 and 19, Sahin, as modified by Vaughan, teaches the device of claim 15/18.
Sahin further teaches wherein said monitor is configured to compare inputs to said monitor to historical records to determine an appropriate coping strategy (¶[0192] comparing historic data to current data, ¶[0194] feedback that has proven effective before with the instant individual or other individual’s historically, ¶[0197] review of particular feedback styles effectiveness with the individual).
Regarding claims 17 and 20, Sahin, as modified by Vaughan, teaches the device of claim 15/19.
Sahin further teaches wherein said monitor is configured to observe response of said user to a selected coping strategy and to store said response in said historical records (¶[0197]).
Regarding claim 18, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein a plurality of coping strategies is retained by said scheduler and said monitor provides inputs to said scheduler determine which of said coping strategies is appropriate (¶[0194] feedback that has proven effective before with 
Regarding claim 21, Sahin, as modified by Vaughan, teaches the device of claim 1.
Sahin further teaches wherein said threshold levels are modified by the scheduled activity (¶[0191] the detection of atypical behavior is based on a correlation with previous scheduled activities and results).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2015/0223731 to Sahin teaches additional details on detecting oncoming meltdowns that reach biometric thresholds particularly ¶[0279] and ¶[0289].
U.S. Patent Application Publication No. 2019/0066834 to Tuyl et al. teaches an additional detail about notifying caregivers for the user reaching specific biometric thresholds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.L.S/Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792